Exhibit 10.4

EXECUTION VERSION

AMENDMENT NO. 1 TO GUARANTEE AGREEMENT

AMENDMENT NO. 1 TO GUARANTEE AGREEMENT, dated as of April 26, 2018 (this
“Amendment”), by and between FS CREDIT REAL ESTATE INCOME TRUST, INC., a
Maryland corporation (“Guarantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Buyer”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase Agreement
(as defined below).

RECITALS

WHEREAS, FS CREIT Finance WF-1 LLC, a Delaware limited liability company
(“Seller”) and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of August 30, 2017 (as amended by that certain
Amendment No. 1 to Master Repurchase and Securities Contract, dated of even date
herewith, by and between Seller, Buyer and Guarantor, the “Repurchase Agreement
Amendment”, and as further amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Repurchase Agreement”);

WHEREAS, in connection with the Repurchase Agreement, (a) Buyer and Seller
entered into that certain Fee and Pricing Letter, also dated as of August 30,
2017, as amended by Amendment No. 1 to Fee and Pricing Letter dated of even date
herewith, by and between Seller and Buyer (the “Fee and Pricing Letter
Amendment”), and (b) Guarantor executed and delivered to Buyer the Guarantee
Agreement dated as of August 30, 2017, as amended hereby, and as further
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Guarantee Agreement”);

WHEREAS, Guarantor and Buyer have agreed to amend certain provisions of the
Guarantee Agreement in the manner set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Buyer hereby each agree as follows:

SECTION 1. Amendments to Guarantee Agreement.

(a) The defined term “Adjusted Tangible Net Worth”, as set forth in Section 1(a)
of the Guarantee Agreement, is hereby amended and restated in its entirety to
read as follows:

“(a) “Adjusted Tangible Net Worth”: With respect to any Person and its
consolidated Subsidiaries on any date, an amount equal to the sum of such
Person’s Tangible Net Worth plus such Person’s Net Available Capital
Commitments.”



--------------------------------------------------------------------------------

(b) The defined term “FS Shareholder Account Control Agreement”, as set forth in
Section 1(f) of the Guarantee Agreement, is hereby amended and restated in its
entirety to read as follows:

“(f) [Reserved]”.

(c) The defined term “Shareholder Cash Collateral Accounts”, as set forth in
Section 1(o) of the Guarantee Agreement, is hereby deleted in its entirety and
replaced with the new defined term “Shareholder Capital Commitments Accounts”,
as set forth below:

(o) “Shareholder Capital Commitment Accounts”: Each of the deposit accounts
described in Section 6.01(e) of the Repurchase Agreement and opened and
maintained at all times separately by Rialto Shareholder and FS Shareholder on
the books and records of Wells Fargo Bank, National Association.

(d) The defined term “Shareholder Liquidity Balance”, as set forth in
Section 1(p) of the Guarantee Agreement, is hereby amended and restated in its
entirety to read as follows:

“(p) [Reserved]”.

(e) The following new defined term “Net Available Capital Commitments” is hereby
added to the Guarantee Agreement as the new Section 1(s) thereto:

“(s) “Net Available Capital Commitments”: As of any date of determination with
respect to Guarantor, calculated, without duplication and determined on an
aggregate basis, the amount of any unfunded, unencumbered and uncalled capital
commitments in favor of Guarantor and callable as of right by Guarantor pursuant
to the Subscription Agreement, dated July 28, 2017, between FS Shareholder and
Guarantor, or the Subscription Agreement, dated July 28, 2017, between Rialto
Shareholder and Guarantor, but in each case only to the extent that each such
capital commitment (i) is from either FS Shareholder or Rialto Shareholder, but
only to the extent that each such entity (A) is not subject to an Act of
Insolvency, and (B) has not previously failed to fund any other capital call
under a partnership agreement, subscription agreement or another similar
agreement, (ii) is payable in cash; (iii) is readily available to be called by
Guarantor without condition from time to time other than customary notice and
similar administrative conditions; and (iv) does not exceed the amount
then-currently on deposit in the respective Shareholder Cash Collateral Accounts
of each of FS Shareholder and Rialto Shareholder, as applicable.”

 

-2-



--------------------------------------------------------------------------------

(f) Section 9(d) of the Guarantee Agreement is hereby amended and restated in
its entirety to read as follows:

“(d) Minimum Liquidity. On and after April 26, 2018, Guarantor shall not permit
the sum of its Liquidity plus all Net Available Capital Commitments to be less
than (i) until such time as the amount of equity capital received by Guarantor
equals or exceeds $125,000,000, 7.5% of the Maximum Amount and (ii) at and after
such time as the amount of equity capital received by Guarantor equals or
exceeds $125,000,000, 7.5% of the Aggregate Amount Outstanding.”

(g) Section 9(f) of the Guarantee Agreement is hereby amended and restated in
its entirety to read as follows:

“(f) Distributions. Prior to the Target Capital Trigger Date, Guarantor shall
not make, pay or declare any Distribution at any time; provided that,
notwithstanding the foregoing, (i) so long as no Event of Default has occurred
and is continuing and to the extent that the balance in the Shareholder Capital
Commitment Account of FS Shareholder is zero, Guarantor shall be permitted to
make, pay or declare any Distribution in an amount equal to the proceeds of
Class S Shares purchased by individuals and entities other than FS Shareholder
and Rialto Shareholder, but not to exceed the total proceeds of Class S Shares
purchased by FS Shareholder, and (ii) Guarantor shall be permitted to make, pay
or declare any Distribution to maintain its status as a REIT. In connection with
any distributions pursuant to clause (i) of the immediately preceding sentence,
Guarantor shall provide Buyer with written evidence satisfactory to Buyer of the
receipt by Guarantor of the proceeds of each issuance of Class S Shares prior to
such distribution of the related proceeds thereof.”

(h) The following new Section 9(g) is hereby added to the Guarantee Agreement:

“(g) Shareholder Capital Commitment Accounts. Guarantor shall at all times cause
each of FS Shareholder and Rialto Shareholder to maintain each of the
Shareholder Capital Commitment Accounts with Wells Fargo Bank, National
Association on a fully unencumbered basis.”

SECTION 2. Conditions Precedent. This Amendment and its provisions shall become
effective on the first date on which (i) this Amendment is executed and
delivered by a duly authorized officer of Guarantor and Buyer and (ii) Buyer
receives delivery from Guarantor of a fully-executed Repurchase Agreement
Amendment and the related Fee and Pricing Letter Amendment (the “Amendment
Effective Date”).

SECTION 3. Conditions Subsequent. Within ten (10) Business Days following the
Amendment Effective Date, Seller and Guarantor shall provide Buyer with legal
opinions from counsel to Seller and Guarantor to Buyer with respect to the
enforceability of each of this Amendment, the Repurchase Agreement Amendment and
the Fee and Pricing Letter Amendment. The failure of Seller and Guarantor to do
so on a timely basis shall constitute an immediate Event of Default under the
Repurchase Agreement.

 

-3-



--------------------------------------------------------------------------------

SECTION 4. Representations, Warranties and Covenants. Guarantor hereby
represents and warrants to Buyer, as of the date hereof and as of the Amendment
Effective Date, that (i) it is in full compliance with all of the terms and
provisions set forth in each Repurchase Document to which it is a party on its
part to be observed or performed, and (ii) no Default or Event of Default has
occurred or is continuing. Guarantor hereby confirms and reaffirms its
representations, warranties and covenants contained in each Repurchase Document
to which it is a party.

SECTION 5. Acknowledgements of Guarantor. Guarantor hereby acknowledges that
Buyer is in compliance with its undertakings and obligations under the
Repurchase Agreement and the other Repurchase Documents.

SECTION 6. Limited Effect. Except as expressly amended and modified by this
Amendment, the Fee and Pricing Letter shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms; provided,
however, that upon the Amendment Effective Date, each (x) reference therein and
herein to the “Repurchase Documents” shall be deemed to include, in any event,
this Amendment, (y) reference to the “Guarantee Agreement” in any of the
Repurchase Documents shall be deemed to be a reference to the Guarantee
Agreement, as amended hereby, and (z) reference in the Guarantee Agreement to
“this Guarantee Agreement”, “hereof”, “herein” or words of similar effect in
referring to the Guarantee Agreement shall be deemed to be references to the
Guarantee Agreement, as amended by this Amendment.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 8. Expenses. Guarantor agrees to pay and reimburse Buyer for all
out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer.

SECTION 9. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF

 

-4-



--------------------------------------------------------------------------------

SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS
AMENDMENT.

[SIGNATURES FOLLOW]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

GUARANTOR: FS CREDIT REAL ESTATE INCOME TRUST,   INC., a Maryland corporation
By:   /s/ William Goebel   Name: William Goebel   Title: Chief Financial Officer



--------------------------------------------------------------------------------

BUYER: WELLS FARGO BANK, N.A., a national banking   association By:   /s/
Michael P. Duncan   Name: Michael P. Duncan   Title: Vice President